         Case 8:19-cv-00209-TDC Document 87 Filed 10/15/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
             CHAMBERS OF                                                  U.S. Courthouse
          TIMOTHY J. SULLIVAN                                          6500 Cherrywood Lane
    UNITED STATES MAGISTRATE JUDGE                                    Greenbelt, Maryland 20770
    MDD_TJSchambers@mdd.uscourts.gov                                       (301) 344-3593

                                         October 15, 2019

LETTER TO COUNSEL:

       Re:      Velma Melton v. Select Portfolio Servicing, Inc., et al.
                Case No. TDC-19-0209

Dear Counsel:

       The Court has reviewed the parties’ submissions in connection with Plaintiff’s Motion to
Compel. (See ECF No. 82.) Because the discovery deadline is looming, the Court wishes to advise
the parties that Plaintiff’s Motion will be denied in its entirety. A forthcoming opinion will
formally deny the Motion and explain the Court’s reasoning.

                                                              Sincerely yours,

                                                                     /s/
                                                              Timothy J. Sullivan
                                                              United States Magistrate Judge
